Citation Nr: 1647909	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a circulation disorder, to include venous stasis dermatitis, and to include as secondary to service-connected disability.  

4.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected disability.  

5.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected disability.  



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of this proceeding is associated with the claims file.  

The Board observes that evidence has been added to the claims file since the issuance of the August 2013 Statement of the Case, including evidence that was added to the claims file by the RO, such as VA treatment records.  The Board finds that it is appropriate to review the claims without initial review by the Agency of Original Jurisdiction (AOJ), where, as here, there is no prejudice to the Veteran in doing so.  Specifically, the Board is granting the Veteran's request to reopen his claim of entitlement to service connection for hypertension and it is remanding his claims for service connection for further development.  

The issues of entitlement to an increased rating for coronary artery disease and diabetes mellitus were deferred in a November 2015 rating decision but have not been subsequently adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The issues of entitlement to service connection for hypertension, a circulation disorder, peripheral vascular disease, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied entitlement to service connection for hypertension based on a determination that the evidence failed to establish a relationship between the Veteran's claimed condition and his active military service or service-connected diabetes mellitus.  The Veteran was notified of this decision in January 2005 and did not initiate an appeal, and no new and material evidence was received within one year of the decision.

2.  New and material evidence received since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, which denied the Veteran's claim for service connection for hypertension, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the December 2004 rating decision is new and material, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, given the favorable disposition below as to reopening the claim of entitlement to service connection for hypertension, the Board need not assess VA's compliance with the Veterans Claims Assistance Act with respect to reopening the Veteran's claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  
In the instant case, the RO denied the Veteran's original claim for service connection for hypertension in December 2004.  In pertinent part, the RO denied the Veteran's claim because the evidence of record did not demonstrate a relationship between the Veteran's hypertension and his active military service or his service-connected diabetes mellitus.  As the Veteran never initiated an appeal of the RO's December 2004 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for hypertension in February 2009.  

At the time of the last final rating decision in December 2004, whereby the RO denied the Veteran's claim of entitlement to service connection for hypertension, the evidence consisted of the Veteran's service treatment records, a VA examination report dated in November 2004, VA treatment records from the Rockford VA Medical Center (VAMC) dated in 2004, and private treatment records from the Rockford Cardiology Associates and SwedishAmerican Health System dated from 1996 to 2004.  The Board notes that the Veteran's service treatment records show no treatment for, or diagnosis of, hypertension or high blood pressure during active military service.  The Veteran was notified of this decision in January 2005 and did not initiate an appeal.  Moreover, no new and material evidence was received within one year of the decision.

Additional evidence added to the claims file since the December 2004 rating decision includes lay statements, including testimony offered at the October 2016 Board videoconference hearing; VA treatment records dated through September 2015; private medical treatment records from Dr. D. Schiller, SwedishAmerican Health System, and Rockford Cardiovascular Associates; and a VA examination report dated in May 2013.  In the May 2013 examination report, the examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, noting that the Veteran had normal renal functions and that the Veteran's blood pressure readings were not elevated.  Since the time of the May 2013 VA examination, the Veteran was diagnosed with chronic kidney failure, for which he was granted service connection in a November 2015 rating decision; a 100 percent disability rating was assigned.  At the Board videoconference hearing, the Veteran and his representative maintained that the Veteran's hypertension may be caused or aggravated by his service-connected coronary artery disease or his service-connected kidney disease.  Given that the May 2013 examiner relied, in part, on the Veteran's normal renal functions in rendering his negative etiology opinion regarding the Veteran's hypertension, and the contentions raised during the October 2016 Board hearing, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in December 2004, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for hypertension pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.  

REMAND

The Veteran is seeking service connection for hypertension, a circulation disorder, peripheral vascular disease, and a skin disorder.  Based on the Veteran's September 2010 notice of disagreement and his testimony at the October 2016 hearing, the Veteran contends that his claimed disabilities were caused or aggravated by service connected diabetes mellitus, coronary artery disease, and/or kidney disease.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

	Hypertension

The Veteran was afforded a VA hypertension examination in May 2013.  The examiner opined that the Veteran's hypertension was not caused by his service-connected diabetes mellitus because the Veteran had normal renal functions and normal urine microalbumin/creatinine ratio.  The examiner also detailed that although the Veteran's diabetes mellitus was not under good control, his blood pressure readings were not elevated; as such, she opined that the Veteran's diabetes mellitus did not aggravate his hypertension.  However, the Veteran was subsequently diagnosed with chronic kidney failure, as reflected in a VA kidney conditions examination report dated in September 2015.  Because the May 2013 examiner relied, in part, on the Veteran's normal renal functions when rendering an opinion as to whether his hypertension was caused or aggravated by his diabetes mellitus, the Board finds that a supplemental opinion is needed prior to adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Additionally, given the Veteran's assertion that his hypertension may be caused or aggravated by his service-connected coronary artery disease or his service-connected kidney disease, a medical opinion that addresses his contentions is warranted on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

	Circulation Disorder

The Veteran was afforded a VA examination in September 2009 pertaining to his circulation disorder claim and was given a diagnosis of venous stasis dermatitis.  The examiner discussed the Veteran's reported history of a rash on his bilateral shins for approximately two or three years and referenced treatment records showing a diagnosis of venous stasis and that the Veteran was fitted for compression stockings.  On physical examination, there were macules and hair loss consistent with venous stasis ulceration on the Veteran's shins.  The examiner opined that the Veteran's venous stasis was less likely than not related to his diabetes mellitus, but he did not provide a rationale for his opinion.  Given the lack of rationale in the September 2009 examination report, and the Veteran's contentions that his circulation disorder may be due to his service-connected diabetes mellitus, coronary artery disease, and/or kidney disease, a supplemental opinion is needed prior to adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

	Peripheral Vascular Disease

The Veteran was afforded VA examinations pertaining to his peripheral vascular disease claim in September 2009 and May 2013.  The September 2009 examiner found that the Veteran did not have a current diagnosis of peripheral vascular disease.  The examination report provides that the Veteran denied any symptoms of claudication or rest pain.  The Veteran reported a history of rashes on his bilateral shins for two to three years.  On physical examination, there was trace lower extremity edema.  The examiner opined that there was no subjective or objective evidence of peripheral vascular disease; instead, the examiner found that the Veteran's symptoms and history were consistent with venous stasis dermatitis.  

At the May 2013 VA examination, the examiner gave a diagnosis of venous insufficiency with an onset date of 2009; the vascular condition was noted to be varicose veins and/or post-phlebitic syndrome.  The examiner noted that towards 2008/2009, the Veteran began to experience fluid retention to his bilateral shins and that he was treated with compression stockings and placed on diuretics.  The examiner opined that the Veteran's venous insufficiency was not caused or aggravated by diabetes mellitus or ischemic heart disease.  She reasoned that diabetes mellitus does not cause venous insufficiency.  She also provided that the Veteran's ejection fraction on echo was normal, which indicated that he did not have venous blood return insufficiency due to heart disease.  She opined that his venous insufficiency was more likely than not due to some other etiology.  

The Board observes that following the May 2013 VA examination, a September 2015 private treatment record from SwedishAmerican Health System notes that the Veteran had claudication of his calf muscles, which suggested that he might have peripheral vascular disease.  An April 2016 private treatment record from SwedishAmerican indicates that the Veteran received preoperative medical clearance for a right common femoral endarterectomy due to a right leg arterial blockage.  A July 2016 private treatment record from SwedishAmerican includes an assessment of type II diabetes, uncontrolled, with peripheral circulatory disorder.  In light of this background, the Board finds that a VA examination that clarifies the diagnoses pertaining to the Veteran's claimed condition and that addresses the etiology of any diagnosed conditions is needed prior to adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Board notes that medical treatment records pertaining to the femoral endarterectomy do not appear to be of record.  As such, the AOJ should attempt to obtain these and any other outstanding, relevant treatment records on remand.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

	Skin Disorder

As an initial matter, although the Veteran initially filed a claim for service connection for scarring and ulceration of the legs, at the October 2016 Board videoconference hearing, the Veteran and his representative clarified that the Veteran is seeking service connection for complications of edema, to include itching skin, sores, and scars associated with his claimed circulation disorder and/or service-connected diabetes mellitus, coronary artery disease, or kidney disease.  

At the September 2009 VA examination, the examiner found hyperpigmented macules within regions of tortuous dilated superficial veins and prominent hair loss consistent with venous stasis ulceration.  There were scattered pinpoint crust and excoriations consistent with the Veteran's descriptions or pruritus.  There were no other rashes noted, and there were no signs of foot ulcers, infection, or scars.  The examiner noted that the Veteran called his venous stasis rash/changes a scar.  Given this background, the Board finds that a VA examination is needed to clarify whether there are any diagnoses associated with the Veteran's claimed condition and to address the etiology of any diagnosed conditions.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, private treatment records pertaining to his femoral endarterectomy in or around April 2016.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a medical opinion from an appropriate examiner regarding the Veteran's hypertension.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry:  

a.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension was caused OR aggravated by service-connected diabetes mellitus, coronary artery disease, or kidney disease.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

b.  If service-connected disability is found to aggravate the Veteran's hypertension, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested in number (1) above, obtain a medical opinion from an appropriate examiner regarding the Veteran's claimed circulation disorder.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry:  

a.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's venous stasis dermatitis was caused OR aggravated by service-connected diabetes mellitus, coronary artery disease, or kidney disease.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

b.  If service-connected disability is found to aggravate the Veteran's venous stasis dermatitis, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed peripheral vascular disease disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries: 

a.  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed peripheral vascular disease disability.  

If the examiner opines that there is no current diagnosis of peripheral vascular disease, the examiner should reconcile such opinion the September 2015 private treatment record from SwedishAmerican Health System noting that the Veteran had claudication of his calf muscles, which suggested that he might have peripheral vascular disease.  

b.  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the condition was caused OR aggravated by service-connected diabetes mellitus, coronary artery disease, or kidney disease.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

In rendering such opinion, the examiner should, at a minimum, note and address the July 2016 private treatment record from SwedishAmerican noting an assessment of type II diabetes, uncontrolled, with peripheral circulatory disorder.  

c.  If service-connected disability is found to aggravate the Veteran's disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested in numbers (1) and (3) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed skin disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries: 
a.  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed skin disorder.  

b.  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the condition was caused OR aggravated by service-connected diabetes mellitus, coronary artery disease, or kidney disease.  
   
"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

c.  If service-connected disability is found to aggravate the Veteran's disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


